 

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 1 of 17

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, |NO. 3:17-CR-201

v. (MARIANI, J.)
(SAPORITO, M.J.)
JERY DELACRUZ, | FILED
Defendant. JUN 2s mn i
29

MEMORANDUM BRS

This matter is before the court on the motion for pretrial release
(Doc. 151; Doc. 155) filed by the defendant, Jery Delacruz.

Delacruz, who is currently awaiting sentencing, seeks his release |
from custody pending sentencing based on prison. conditions at the
Lackawanna County Prison (LCP) and the inherent risk posed by his
being confined in close quarters with a large number of other inmates
during the COVID-19 global pandemic. Delecruz initially filed his motion
pro se (Doc. 151) and his counsel filed a supplemental motion for release
due to coronavirus risk (Doc. 155). Defense counsel filed a notice
indicating that the parties have been unable to resolve the motion. (Doc.

156; Doc. 159). Delacruz filed a brief in support of his motion (Doc. 158)

 
 

 

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 2 of 17

and the government filed a brief in opposition to the defendant’s motion.
(Doc. 157). The matter is ripe for a decision.

I. Statement of Facts

A federal grand jury indicted Delacruz on J uly 11, 2017, charging ©

him with conspiracy to unlawfully distribute and possess with intent to
distribute controlled substances, including 100 grams or more of heroin,
and 28 grams or more of cocaine base (crack), cocaine, in violation of 21
U.S.C. § 846; and possession with intent to distribute controlled
substances, including 100 grams or more of heroin, and 28 grams or more
of cocaine base (crack), cocaine, in violation of 21 US.C. § 841(a)(1). On
October 18, 2017, he . appeared before the undersigned United States
magistrate judge for an initial appearance and arraignment where he
pled not guilty to the charges. At that time, he waived his right to a
detention hearing without prejudice to requesting a detention hearing at
a later date. (Doc. 31). On April 12, 2018, Delacruz moved the court for
bail. (Doc. 67). We conducted a detention hearing on April 18, 2018, which
we ordered. Delacruz detained. (Doc. 76). He has remained detained since

that time at LCP.
 

 

Case 3:17-cr-00201-RDM Document 162: Filed 06/25/20 Page 3 of 17

On October 25, 2019, Delacruz pled guilty to Count 1 of the
Indictment—conspiracy to unlawfully distribute and possess with intent
to distribute controlled substances in violation of 21 U.S.C. § 846—
pursuant to a written plea agreement. (Doc. 140). For this offense,
Delacruz faces a maximum term of imprisonment of 40 years, a
mandatory minimum term of imprisonment of 5 years, a maximum fine
of $5,000,000, a term of supervised release of 4 years to life, plus payment
of the costs of prosecution.

The presentence report has been completed and disclosed to the
parties. Delacruz is awaiting the scheduling of a sentencing hearing. In
his brief, Delacruz seeks release because of the existence of COVID-19
and the alleged adverse conditions of LCP. (Doc. 158). He also contends
that we should release him, if only temporarily, due to the health risks |
associated with his being confined in a large group during the COVID-19
global pandemic. As reasons why his motion should be granted, he argues
that the LCP’s conditions of confinement make it difficult to engage in
social distancing and to follow the guidelines established by the Centers
for Disease Control and Prevention (the “CDC”); the pandemic has put a

strain on him and his family who require his support; and we can place
 

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 4 of 17

conditions on his release, such as electronic monitoring travel
restrictions, regular reporting, and curfew. The government contends:
that Delacruz’s motion fails to prove “exceptional reasons” to justify. a
temporary release. For the reasons discussed herein, we will deny
Delacruz’s motion.
Il. Discussion
a. coviD-1 3 Global Pandemic

We are mindful of the unprecedented magnitude of the COVID-19
pandemic and the extremely serious health risks it presents.! “COVID-
19 is the infectious disease caused by the novel coronavirus.” United
States v. Roeder, 807 Fed. App’x 157, (3d. Cir. 2020) (per curiam). We
are also cognizant that the President of the United States has declared a
national emergency and the Governor of Pennsylvania has declared a
state of emergency respectively. In connection with that, the Governor of
Pennsylvania issued a statewide stay-at-home order on April 1, 2020,
with -counties only recently beginning to transition to less restrictive

mitigation policies. As of this date, Lackawanna County, where the

 

1 World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar.
11, 2020), https://www.who. int/emergencies/diseases/novel- -coronavirus-
2019/events-as-they-happen.
 

 

d

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 5 of 17

defendant is detained at LCP, recently progressed to the “yellow phase”
of reopening, and it is scheduled to progress to the “preen phase” of
reopening on June 26, 2020. Further, the Governor has ordered all
schools to remain closed for the remainder of the 2019-2020 academic
school year. We also recognize that public health | officials have
strenuously encouraged the public to practice “social distancing,” to
hand-wash or sanitize frequently, and to avoid close contact with
others —all of which presents challenges in detention facilities. See
Roeder, 807 Fed. App'x at _-_; United States v. Martin, No. PWG-19-140-
13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020).
b. Conditions of LCP

Delacruz alleges that LCP has been exposed to the COVID-19 virus
since April 2, 2020, when a LCP staff member tested positive for COVID-
19. (Doc. 158, at 8). He contends that it is difficult or impossible for
inmates to engage in social distancing and self-quarantine precautions
as recommended by the CDC. There is a high turnover in prisons where
new entrants come in daily who may have been exposed to COVID-19 in

the surrounding community or other regions. (Id. at 5-6).
 

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 6 of 17°

The government proffered in its brief that LCP has reported no
positive COVID-19 cases among its inmate populations and only the one
corrections officer who tested positive. All inmates were informed and
placed on lockdown. We further take judicial notice of recent policies and
procedures adopted by LCP to prevent or limit the spread of COVID-19
within the prison. See Shakur v. Costello, 230 Fed. App’x 199, 201 (3d
Cir. 2007) (per curiam) (taking judicial notice of county prison
procedures). Under these new policies and procedures, LCP has
suspended contact visits, regular visitation, and visitation from
volunteers, including religious leaders. It has implemented aggressive
sanitation programs and suspended all programs that utilize “outside”
employees. It has prohibited individuals other than prison and medical
staff to proceed any further than the reception area. It has limited
attorney visits with inmates to meetings through a glass partition in a
lawyer visitation room unless written permission is granted by the
warden or the deputy warden. It has cancelled all conferences and out-
of-county training. It has provided for weekly contact with officials from

the state department of corrections. It has posted educational flyers in

the blocks and in the reception area. It has also implemented body

 
Case 3:17-cr-00201-RDM Document 162. Filed 06/25/20 Page 7 of 17

temperature screening checks for all employees and lawyers as they
enter the facility. United States v. Mendoza, No. 5:20-mj-0001 1, 2020 WL.
1663361, at *3 & n.4 (MD. Pa. Apr. 3, 2020). |
¢. 18 U.S.C. § 3142(i)—Temporary Release
In his motion. and brief, Delacruz has requested his temporary
release under 18 U.S.C. § 3142G), which allows a judicial officer, by
subsequent order, to permit the temporary release of a person to the
extent that the judicial officer determines such release to be necessary
for preparation of the person’s defense or another compelling reason. But
Delacruz is not eligible for release under § 3142) because he is not a
pretrial detainee. He has pleaded guilty and is presently detained
pending imposition of his sentence.
- Under the federal criminal rules, “[t]he provisions of 18 U.S.C. |
§§ 3142 and 3144 govern pretrial release.” Fed. R. Crim. P. 46(a)
(emphasis added). Having entered a guilty plea, the defendant’s
detention is governed by 18 U.S.C. § 3143. Fed. R. Crim P. 46(c); see also
United States v. Jacome, No. 3:17-CR-0205, 2020 WL 2342364, at *2.

(M.D. Pa. May 11, 2020). Section 3142) simply does not apply to a

defendant awaiting sentencing. Jacome, 2020 WL 2342364, at *2; United

 
 

 

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 8 of 17

States v. Leathers, No. 2:19-cr-683 (WJM), 2020 WL 2219853, at *1 n.1
(D.N.J. May 7, 2020).
d. 18 U.S.C. § 3145(c)—Release Pending Sentencing
Delacruz seeks release under 18 U.S.C. § 3145(0), contending that
| he should be released because of the COVID-19 global pandemic and that
he is not likely to flee or pose a . danger to the safety of any other person
or the community if released.
Because Delacruz has pleaded guilty to a serious drug offense, see
18 U.S.C. '§ 3142(f(1)(C), his detention in the first instance is governed
by 18 US.C. § 3143(a)(2), which provides that such a pre-sentence
defendant be detained unless:
(A)G@) the judicial officer finds there is a substantial

likelihood that a motion for acquittal or new trial will be
granted; or

(ii) an attorney for the Government has recommended
that no sentence of imprisonment be imposed on the
person; and

(B) the judicial officer finds by clear and convincing
evidence that the person is not likely to flee or pose a

danger to any other person or the community.

18 U.S.C. § 31438(a)(2); see also Fed. R. Crim. P. 46(c) (placing burden of

proof on the defendant).
Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 9 of 17

Delacruz has proffered no evidence to support a finding that there
is a Substantial likelihood that a motion for acquittal or new trial will be
granted—indeed, he has pleaded guilty to a serious drug trafficking
offense. See Leathers, 2020 WL 2219853, at *2 (“Because Defendant
pleaded guilty, there is’ no likelihood—much less a_ substantial
likelihood—that a motion for acquittal or a new trial will be granted.”).
Likewise, Delacruz has proffered no evidence that the government will
be recommending no prison time, and ‘in its brief in opposition, the
government advises. that it plans to recommend that a sentence of
imprisonment be imposed. (Doc. 157, at 13). Indeed, the government
advises that the defendant faces a mandatory minimum sentence of five
years of imprisonment due to his criminal history, and the government
intends to seek a significant term of incarceration. (Id. at 13).
Consequently, Delacruz is not eligible for release under § 3143(a)(2).

§ 3145(c) provides that: “A person subject to detention pursuant to
section 3143(a)(2) ..., Who meets the conditions of release set forth in
section 3143(a)(1)..., may be ordered released, under appropriate
conditions, by the judicial officer, if it is clearly shown that there are

exceptional reasons why such person’s detention would not be

a

 

 
 

 

~ Case 3:17-cr-00201-RDM. Document 162 Filed 06/25/20 Page 10 of 17

appropriate.” 18 U.S.C. § 3145(c); see also United States v. Williams, 903
| F. Supp. 2d 292, 298-302 (M.D. Pa. 2012) (holding that a district court
possesses discretion to consider a temporary release pending sentencing
under § 3145(c)); United States v. Ortiz, No. 1:18-CR-00134, 2020 WL:
1904478, at *3 (M.D. Pa. Apr. 17, 2020) (endorsing Williams in the
context of COVID-19).

To qualify for temporary release pending sentencing under
§ 3145(c), a defendant must first satisty the criteria set forth in
§ 3148(a)(1). That section provides that the person “be detained, unless.
the judicial officer finds by clear and convincing evidence that the person
is not likely to flee or pose a danger to the safety of any other person or
the community if released.” 18 U.S.C. § 3143(a)(1); see also Fed. R. Crim.
P. 46(c) (placing burden of proof on the defendant). |

We originally ordered the defendant’s detention on October 18,
2017, based on his waiver of a detention hearing. At his detention
hearing before the undersigned on April 18, 2018, the parties agreed that

the presumption under 18 U.S.C. § 3142(e)(8) applied.? After considering

 

2 The rebuttable presumption in 18 U.S.C. § 3142(e)(8) reflects a
Congressional finding that drug trafficking is a danger to the community
and drug traffickers pose special flight risks.

10
 

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 11 of 17

the factors set forth in 18 U.S.C. § 3142(g) and the information presented
at the detention hearing, we concluded that Delacruz be detained
pending trial because the government had proved by clear and convincing
evidence that no condition or combination of | conditions of release would
reasonably assure the safety of any other person in the community and
that it had proved by a preponderance of the evidence that no condition:
or combination of conditions of release would reasonably assure the
defendant’s appearance as required. We also found that Delacruz did not
produce the quantum of evidence necessary to overcome the presumption.
In addition to the findings made on the record at the hearing, the reasons
for detention included the following: the weight of the evidence against
the defendant is strong; his participation in criminal activity while on
probation, parole, or supervision: his lack of stable employment: his prior
failure to appear in court as ordered; his prior attempt(s) to evade law
enforcement; and his prior violations of probation, parole, or supervised
release. (Doc. 76). We also found significant the recommendation of
detention by the United States Probation Office.

We note that, having pleaded guilty in the interim, the burden of

proof has now shifted from the government to the defendant. Compare 18

11.
 

 

    

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 12 of 17

U.S.C. § 3142(f) Gmposing burden on government to prove dangerousness
by clear and convincing evidence and flight risk by preponderance of the
evidence) with id. § 3143(a)(1) and Fed. R. Crim. P. 46(c) Gmposing
burden on defendant to prove by clear and convincing evidence that he is
not likely to flee or to pose a danger to other persons or the community).
Now, after considering the information presented in the motion papers
and based on the nature of the offense of conviction, the length of the
potential sentence to be imposed, and the strong weight of evidence
against the defendant, we find that the defendant has failed to establish,
by clear and convincing evidence, that there is any condition or
combination of conditions that will reasonably assure the court that he is
not likely to flee or pose a danger to the safety of any other person or the
community if released.

Based on the foregoing, we are not obligated to address the
“exceptional reasons” factor in § 3145(c). See Ortiz, 2020 WL 1904478, at
*5. Nevertheless, under the specific facts presented in this case, we find
the health risks posed by the COVID-19 pandemic to this particular
defendant do not constitute “exceptional reasons” justifying his

- temporary release from presentence detention.
 

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20. Page 13 of 17

_In his supporting brief, Delacruz presents | only speculative
arguments that his confinement in the LCP increases the health risks.
posed to him by COVID-19. Other than a single guard who appears to
have had no contact with the movant, there have been no confirmed cases
of COVID-19 in the LCP. Moreover, LCP has implemented new policies
and procedures to protect its population as referenced above. There is no
evidence that. such measures are, or have been, inadequate. Our court
has temporarily continued all live, in-court proceedings through June 30,
2020, which should ameliorate a criminal defendant’s concerns about
assisting his or her attorney in the preparation of a defense. Any reason |
for Delacruz to assist his counsel in his defense is further diminished by
the fact that the presentence report in this case has already been
completed and apparently reviewed by counsel, and he is merely awaiting
the scheduling of sentencing. Further, we are confident that LCP will
respect the privileged nature of the communications between attorneys
and their inmate-chents, as nothing to the contrary has been alleged or
otherwise brought to our attention.

In his brief, Delacruz states that, if released, he will live with his

srandmother in Hazleton, Pennsylvania. Nevertheless, we are not

13
 

Case 3:17-cr-00201-RDM Document 162. Filed 06/25/20 Page 14 of 17

inclined to release him at this crucial time in the progression of his case,
before his sentencing hearing.

In the absence of any evidence of a medically diagnosed health
condition that would increase the risk to Delacruz posed by COVID-19,
or any evidence that LCP. is not providing—or is unable to provide—
| appropriate medical care, we are not persuaded that Delacruz should be |
released. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)
(recognizing that “the mere existence of COVID-19 in society and the
possibility that it may spread to a particular prison alone cannot
independently justify compassionate release, especially considering
BOP’s statutory role, and its extensive and professional efforts to curtail
the virus’s spread’). While the court remains sympathetic to Delacruz’s
subjective concerns regarding the possibility of health complications
caused by the COVID-19 virus, “[s]uch speculation does not constitute a
‘compelling reason’ for temporary release.” United States v. Loveings, Cr,
No. 20-51, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 30, 2020); see also
United States vu. Pritchett, No. CR 19-280, 2020 WL 1640280, at *3 (W.D.
Pa, Apr. 2, 2020) (despite being sympathetic to defendant’s medical

conditions, including a diagnosis of asthma, speculation concerning

(14

 
 

 

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 15 of 17

possible future conditions in jail does not constitute a “compelling reason”
for temporary release.); United Siates v. Jones, No. 2:19-CR-00249-DWA,
2020 WL 1511221, at #3 (W.D. Pa. Mar. 29, 2020) (holding that, while the
defendant suffered from hypertension, sleep apnea, and asthma, and it
is true that individuals with respiratory issues are at higher risk for
COVID-19, his present health conditions were not sufficient to establish
a compelling reason for release in light of the danger to the community
posed by his release and the efforts undertaken at the jail to combat the
spread of the virus) (citing United States v. Davis, No. 19-1604, 2020 U.S.
App. LEXIS 9987 (3d Cir. Mar. 20, 2020).
The mere presence of the virus, even in the detention setting, does
— not automatically translate to the release of a person accused. United
States v. Williams, No. PWG-19-8, 2020 WL 1643662, at *2 (D. Mad. Apr.
2, 2020) (denying defendant’s motion eveit where at least five inmates
had tested positive for COVID-19 and defendant suffered from allergies
and asthma): United States v. Bilbrough, No. TDC-20-0033, 2020 WL
1694362 (D. Md. Apr. 7, 2020) (affirming magistrate judge’s denial of
motion by defendant who suffered from diabetes); United States v.

Williams, No. PWG-13-544, 2020 WL 1484180 (D. Md. Mar. 24, 2020)

15)

 
 

Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 16 of 17 —

(denying a 67-year-old defendant’s motion); United States v. Penaloza,

No. TDC 19-238, 2020 WL 1555064 (D. Md. Apr. 1, 2020) (denying motion ~

of defendant who suffered from a heart. murmur); United States v.
Jefferson, No. CCB-19-487, 2020 WL 1332011 D. Md. Mar. 28, 2020)
(denying motion of asthmatic defendant). Thus, we are left to speculate
whether Delacruz’s continued incarceration would likely increase his risk
of harm. However, mindful of the rapidly evolving conditions in prisons

throughout the nation as well as the COVID-19 pandemic, we may

entertain a renewed request for release if at some point in the future it —

becomes clear that there are compelling reasons to justify the defendant's

release, United States v. Sanchez, No. 1:19-cr-00152, 2020 WL 1814159,

at *7 (M.D. Pa. Apr. 9, 2020) (citing United States v. Lee, No 19-CR-298
(KBJ), 2020 WL 1541049, at *7 D.C. Mar. 30, 2020)).

Il, Conclusion —

For the reasons set forth above, Delacruz has failed to establish by

clear and convincing evidence that he is not likely to flee or pose a danger

to the safety of any other person or the community if released, and he has

failed to establish exceptional reasons why his continued detention until

16

 
 

. Case 3:17-cr-00201-RDM Document 162 Filed 06/25/20 Page 17 of 17

sentencing is not appropriate. Therefore, his motion (Doc. 151; Doc. 155)
is denied.

An appropriate order follows.

Stool, F_ .
JOSEPH F. ORITO; JR.
| U.S. Magistrate Judge
Dated: June 25, 2020

17
